DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to amendments and remarks filed on 7/26/2022.
Claims 1-20 remain pending. Claims 1, 8, & 15-20 are amended. Claims 1-20 have been examined and are rejected. 


Priority
This application is a continuation application of PCT/CN2018/123957, filed on 12/26/2018 which claims priority to Chinese Patent Application No. 201810652867.3, filed on 6/22/2018.


Claim Rejections – 35 USC § 101
The previous rejection of Claims 15-20 under 35 U.S.C. 101 is withdrawn in view of present amendments. 


Response to Arguments
Applicant’s arguments filed in the communications above have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

For at least these reasons, applicant’s arguments are considered not persuasive. 


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, 8, 12-13, 15, & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (US 2018/0254914 A1) in view of Spears (US 2006/0282426 A1).  
With regard to Claim 1, Bastide teaches:
A method for processing messages, applicable to a first client, the method comprising: 
determining a second client in a target group based on a user input operation, wherein the second client has sent a target message to be deleted in the target group; (a group of participating users engage in a conversation 122, wherein a first participating user (i.e. first client) may flag a message 123 entered by a user 3 (i.e. second client) that is considered offensive or inappropriate [Bastide: 0025-26]); 
and sending a delete request to a server, wherein the delete request comprises an identification (ID) of the target group; (in response to the flagged message, the communication platform identifies a group of users to review the flagged message who are from the online community to which the users 121 belong [Bastide: 0034]. Examiner notes that the communication platform must necessarily receive the target group ID in order to identify other reviewers who belong to the community group of users 121);
the server is configured to acquire an ID of the target message based on the delete request and send a delete instruction to a third client, the third client is configured to delete the target message based on the delete instruction, and the delete instruction comprises the ID of the target message; (in response to reviewers determining to filter the offending message by removing the message 123 from conversation 122, communication platform automatically performs the determined downstream action to prevent each user from viewing the message 123 in the conversation 122 by deleting the message for the group of participating users 121 [Bastide: 0039; 0045; 0026; 0058]);
wherein the first client, the second client, and the third client all correspond to different accounts and belong to the target group; (each user in the group 121 participates in the conversation 122 [Bastide: 0025]).

However, Bastide does not explicitly teach (where underlining indicates the portion of each limitation not taught):
and sending a delete request to a server, wherein the delete request comprises an ID of the second client.

In a similar field of endeavor involving moderating abusive messages, Spears discloses:
and sending a delete request to a server, wherein the delete request comprises an ID of the second client; (each participant in a discussion forum can report on the online behavior of others users, such that if a user (i.e. first user) sees that another user (i.e. second user) is exhibiting bad behavior, the user can submit a report on that user’s behavior, wherein the report comprises information about the user comment that is being reported in addition to the username (i.e. an ID of the second client) of the comment creator [Spears: 0051; 0060; 0063; Fig. 6]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastide in view of Spears in order to provide the ID of the second client in the system of Bastide. 
One of ordinary skill in the art would have been motivated to combine Bastide with Spears as doing so would enable punitive action to be taken against the offending user such that users who have been flagged by the system as being abusive users will have a special "abusive user icon" placed next to their username which facilitates self-policing of the community of users [Spears: 0020; 0060; 0076; 0054]. 

With regard to Claim 5, Bastide-Spears teaches:
The method according to claim 1, wherein: the delete instruction indicates an erase-type message event, and the ID of the target message is stored in a content field of the message event; and the delete instruction is broadcast to the third client in the target group; (in response to reviewers determining to filter the offending message by removing the message 123 from conversation 122, communication platform automatically performs the determined downstream action to prevent each user from viewing the message 123 in the conversation 122 by deleting the message for the group of participating users 121 [Bastide: 0039; 0045; 0026; 0058]).

With regard to Claim 6, Bastide-Spears teaches:
The method according to claim 1, wherein the delete request causes the server to delete the target message stored in the server; (in response to reviewers determining to filter the offending message by removing the message 123 from conversation 122, communication platform automatically performs the determined downstream action to prevent each user from viewing the message 123 in the conversation 122 by deleting the message for the group of participating users 121 [Bastide: 0039; 0045; 0026; 0058]).

With regard to Claims 8, 12-13, 15, & 18-19, they appear substantially similar to the limitations recited by claims 1 & 5-6 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 8, 12-13, 15, & 18-19 are rejected for the same reasons as set forth in claims 1 & 5-6.


Claims 2-4, 9-11, & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (US 2018/0254914 A1) in view of Spears (US 2006/0282426 A1) as applied to Claims 1, 8, & 15 above and further in view of Knight et al. (US 2015/0347614 A1).
With regard to Claim 2, Bastide-Spears teaches:
The method according to claim 1, further comprising: 
displaying at least one deletion option; (users may flag messages deemed offensive or inappropriate [Bastide: 0026]. Spears teaches a user may press a button associated with a given comment or posting of another user for the purpose of submitting a report on that user's behavior [Spears: 0051; 0060; 0072]).
wherein the target message is sent by the second client; (a first participating user (i.e. first client) may flag a message 123 entered by a user 3 (i.e. second client) that is considered offensive or inappropriate [Bastide: 0025-26]. Spears teaches that if a user (i.e. first user) sees that another user (i.e. second user) is exhibiting bad behavior, the user can submit a report on that user’s behavior [Spears: 0051; 0060; 0063; Fig. 6]). 

However, Bastide-Spears does not teach:
at least one time period option wherein different time period options correspond to different time periods; and in response to selecting one time period option, determining a time period as a delete time period; wherein the target message is sent by the second client within the delete time period. 
	
In a similar field of endeavor involving synchronized deletion among a plurality of devices, Knight discloses:
at least one time period option wherein different time period options correspond to different time periods; and in response to selecting one time period option, determining a time period as a delete time period; wherein the target message is timestamped by the second client within the delete time period; (receiving a deletion request at a first client which includes a time period indicating a portion of history to delete, transmitting the deletion request to the server which subsequently provides the deletion record to a second client to delete the portion of its local history according to the time period specified in the deletion record [Knight: 0044-45; 0059-65]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastide-Spears in view of Knight in order to utilize a deletion time period in the system of Bastide-Spears. 
One of ordinary skill in the art would have been motivated to combine Bastide-Spears with Knight as doing so would allow a user to indicate a message history for deletion by referencing a set of particular items or time periods which increases the flexibility to the user. 

With regard to Claim 3, Bastide-Spears-Knight teaches:
The method according to claim 2, wherein the delete request further comprises the delete time period and an ID of the first client; (receiving a deletion request at a first client which includes a time period indicating a portion of history to delete, wherein the request includes an identifier of the first client [Knight: 0044-45; 0059-65]. Spears teaches that the report comprises information about the user submitting the report (i.e. an ID of the first client) [Spears: 0051; 0060; 0063; Fig. 6]).

With regard to Claim 4, Bastide-Spears-Knight teaches:
The method according to claim 3, wherein the delete request causes the server to execute following operations: extracting the ID of the first client and the ID of the target group from the delete request; (in response to the flagged message, the communication platform identifies a group of users to review the flagged message who are from the online community to which the users 121 belong [Bastide: 0034]. Examiner notes that the communication platform must necessarily extract the ID of the first client and the target group ID in order to identify other reviewers who belong to the community group of users 121. Knight teaches the server obtains an identifier of the first client [Knight: 0044]);
extracting the delete time period from the delete request in response to determining that the first client has a delete authority based on the ID of the first client and the ID of the target group; (determining a time period based on the request from the first client prior to transmitting the deletion request to the second client [Knight: 0044-45; 0059-65]. Bastide teaches that downstream action component may act on the message 123 by a consensus edit of the message by a trusted group of users providing confirmation of authority of the first participating user’s flag request [Bastide: 0045]);
determining the target message based on the ID of the second client and the ID of the target group, wherein the target message is sent by the second client in the target group within the delete time period; and acquiring the ID of the target message; (identifying the portion of history whose timestamps fall within the time period specified in the deletion request [Knight: 0044-45; 0059-65]. Bastide teaches presenting a poll interface indicating a particular user has posed a message flagged as offensive or inappropriate and a link to view the offending message in context which necessarily involves acquiring the ID of the target message [Bastide: 0042]).

With regard to Claims 9-11 & 16-17, they appear substantially similar to the limitations recited by claims 2-4 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 9-11 & 16-17 are rejected for the same reasons as set forth in claims 2-4.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (US 2018/0254914 A1) in view of Spears (US 2006/0282426 A1) in view of Knight et al. (US 2015/0347614 A1) as applied to Claim 4 above and further in view of Wang et al. (US 2013/0031178 A1).
With regard to Claim 7, Bastide-Spears-Knight teaches the method according to claim 4, but does not teach:
wherein the delete request causes the server to add a placeholder message at a storage position of the target message; wherein an ID of the placeholder message is the same as the ID of the target message.
	
In a similar field of endeavor involving managing messages of an instant messaging technology, Wang discloses:
wherein the delete request causes the server to add a placeholder message at a storage position of the target message; wherein an ID of the placeholder message is the same as the ID of the target message; (updating message state corresponding to the index ID1 from normal state to deleted state, [Wang: 0046]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bastide-Spears-Knight in view of Wang in order to add a placeholder message with the same ID as the target message in the system of Bastide-Spears-Knight. 
One of ordinary skill in the art would have been motivated to combine Bastide-Spears-Knight with Wang as doing so would enable a delete state to be used that prevents another user from extracting, forwarding or communicating (starting conversation) with the target message M1 [Wang: 0046]. 


Claims 14 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (US 2018/0254914 A1) in view of Spears (US 2006/0282426 A1) as applied to Claims 8 & 15 above and further in view of Wang et al. (US 2013/0031178 A1).
With regard to Claims 14 & 20, they appear substantially similar to the limitations recited by claim 7 and consequently do not appear to teach or further define over the citations provided for said claim. Accordingly, claims 14 & 20 are rejected for the same reasons as set forth in claim 7.


Conclusion
Applicant’s amendment necessitated any new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446